Citation Nr: 1438190	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-20 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence have been received to reopen a claim for service connation for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for a lumbar spine disability (back), claimed as secondary to a service-connected right knee disability.

4.  Entitlement to service connection for a left knee disability, claimed as secondary to a service-connected right knee disability.

5.  Entitlement to a rating in excess of 10 percent for service-connected right knee derangement with medical meniscal tear and synovitis (hereinafter "right knee disability").



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from November 1977 to November 1981.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  

In July 2014, the Veteran, through his representative, submitted additional medical records in support of his claim for service connection for an acquired psychiatric disorder without a waiver of agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2013).  As the Board's decision to reopen the Veteran's claim for service connection for an acquired psychiatric disorder is completely favorable, no prejudice results to him in the Board's consideration of such evidence (or records not yet translated into English, as discussed below).  Moreover, as the reopened claim is being remanded for other action, on remand, the AOJ will have the opportunity to review the additional evidence in the readjudication of the Veteran's claim.  See 38 C.F.R. § 19.31.

Also, the record does not show, nor does the Veteran contend, that unemployment arises from the service connected right knee disability.   Rather, the Veteran has worked in substantially gainful employment during the appeal.  Thus, the issue of entitlement to total disability based upon individual unemployability (TDIU) is not reasonably raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for an acquired psychiatric disorder, 
a lumbar spine disability, and a left knee disability, and entitlement to a rating in excess of 10 percent for a service-connected right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2001 rating decision, the RO essentially declined to reopen the claim for service connection for an acquired psychiatric disorder, claimed as anxiety disorder, nervous disorder, and primary insomnia, on the basis that there was no evidence of a relationship to service or to a service-connected disability.  

2.  The evidence added to the record since the September 2001 decision became final, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim for service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The September 2001 rating decision that declined to reopen the claim for service connection for an acquired psychiatric disorder, claimed as anxiety disorder, nervous disorder, and primary insomnia is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 
	
2.  The evidence received subsequent to the September 2001 rating decision is new and material, and the requirements to reopen the claim of entitlement for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 5108  (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West , 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996). For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118 .

In this case, the Veteran is seeking entitlement to service connection for an acquired psychiatric disorder.  This claim was last denied in a September 2001 rating decision on the basis that an acquired psychiatric disorder was not shown in service or was related to service or a service-connected disability.  This decision was not appealed, nor did he submit any new and material evidence within a year of the September 2001 rating decision.  Buie v. Shinseki, 24 Vet. App. 242 (2011).  This is the last final denial of the claim. 

Based on the evidence submitted since that time, the claim should be reopened. Specifically, the evidence now includes a January 2011 opinion by a private physician, N.A. Ortiz, M.D., who concluded that the Veteran's depression problems  "were more probable than not" related to service, specifically referencing the fireworks incidence that has previously been verified as in the line of duty in service.  

Not only is this opinion "new" in that it was not of record at the time of the last final denial of this claim in in September 2001, it is also "material," as it relates to an unestablished fact necessary to support service connection.  Therefore, the Board concludes that new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, and this claim is accordingly reopened.  See Shade, 24 Vet. App. at 110 .
The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2013). Given the Board's favorable disposition of the application to reopen the claim for service connection for a psychiatric disorder, the Board finds that all notification and development action needed to fairly adjudicate this part of the appeal has been accomplished.

ORDER

To the limited extent that new and material evidence sufficient to reopen the claim for service connection for an acquired psychiatric disorder has been received, the appeal is granted.


REMAND

Initially, the Board notes that the record contains documents in Spanish that are unaccompanied by English translations.   These documents are tabbed in pink on the right side of the claims folder.  Thus, a remand is warranted to obtain a translation of these documents into English.  

In light of the Board's reopening of the Veteran's claim for service connection for an acquired psychiatric disorder, and the January 2011 private medical opinion relating the Veteran's depression to service, albeit without indication of what records were reviewed, any discussion of prior opinions, or the rationale for such conclusion, the Board finds that a new VA examination is warranted.  

With regard to the claims for service connection for a lumbar spine disability and a left knee disability, the Board notes that in November 2008 the Veteran was afforded VA examinations in which the VA examiners opined that the Veteran's left leg and lumbar spine disabilities were not related to his service-connected right knee disability.  

However, the VA examiners did not adequately address whether either of these conditions were aggravated by the Veteran's service-connected right knee disability.  Thus, a remand for an additional VA examination and opinion is warranted.

In addition, although not overly stale, the Board finds that while the claim for an increased rating for a right knee disability is being remanded to obtain translations of Spanish documents, it would be prudent to obtain a VA examination to determine the current severity of the Veteran's service-connected right knee disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain English language translation of all documents tabbed in pink on the right side in the claims folder. These English translations should be associated with the Spanish originals so that the Board can determine that all necessary translations have been obtained.

2.  Obtain all outstanding VA medical records from December 2009 to the present.

3.  Schedule the Veteran for the appropriate VA examination to assist in determining the nature and etiology of any diagnosed lumbar spine and left knee disabilities as well as the current severity of his service-connected right knee disability.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner designated to examine the Veteran.  All appropriate tests or studies should be accomplished and all clinical findings should be reported in detail. 

With regard to the claims for service connection, the examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's diagnosed lumbar spine disability and left knee disability had their origin in service or are related to the Veteran's service.  The examiner must acknowledge and discuss the Veteran's lay statements regarding the onset of symptoms and continuity of symptomatology since service.  

The examiner should also opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed lumbar spine and/or left knee disability (a) is caused, or (b) is aggravated by the Veteran's service-connected right knee disability.  

The term aggravated refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner is requested to reconcile his or her opinion with the November 2008 VA opinions and the January 2011 private medical opinion provided by N. A. Ortiz, M.D. 

With regard to the claim for a higher rating for the Veteran's service-connected right knee disability, 
The examiner should set forth all current complaints and findings pertaining to the right knee.  Range-of-motion and repetitive motion studies should be performed should be expressed in degrees.  Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.

The examiner should indicate whether there is recurrent subluxation or lateral instability of the right knee, and if so, the severity of any recurrent subluxation or lateral instability.

If any opinion cannot be rendered without resorting to speculation, the VA physician should explain why it would be speculative to respond.

4.  Schedule the Veteran for the appropriate VA examination to assist in determining the nature and etiology of any diagnosed psychiatric disorder (if any).  Identify all psychiatric diagnoses, including reconciling past diagnoses, and provide a full multiaxial diagnosis pursuant to DSM-IV.

Provide an opinion whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's diagnosed psychiatric disability had its origin in service or is related to the Veteran's service, to include the fireworks explosion in service.  The examiner must acknowledge and discuss the Veteran's lay statements regarding the onset of symptoms and continuity of symptomatology since service.  

The examiner should also opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed psychiatric disorder (a) is caused, or (b) is aggravated by a service-connected disability 

The term "aggravated" refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner is requested to reconcile his or her opinion with the January 2011 private medical opinion provided by N. A. Ortiz, M.D, and the March 2012 VA opinion. 

If any opinion cannot be rendered without resorting to speculation, the VA physician should explain why it would be speculative to respond.

5.  Thereafter, the issues on appeal specific to service connection should be readjudicated on direct and secondary bases, and the issue of entitlement to a higher rating for a right knee disability should include consideration of all applicable rating criteria.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


